Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites a first passage and a second passage. It is unclear if these are referring to the first and second passages first introduced in claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2019/0256279 (“Muhlemann”).
Regarding claim 17, Muhlemann discloses a beverage container (1), comprising: a body (2) holding a beverage material (para. [0028]) and defining a sealed region (fig. 1, para. [0029], i.e. region sealed by membrane 8) configured for accessing the beverage material (figs. 1-3, paras. [0032]-[0033]); and an enclosure (3) connected to the body and covering the sealed region (figs. 1-3, para. [0030]), the enclosure defining a gas inlet (inlet of passage 10) at an external surface (figs. 1-3, wherein inlet of passage 10 is at an external surface in order to connect to air supply) and comprising a moveable portion (4a, para. [0032]-[0033], wherein moveable portion 4a is at least movable with respect to membrane 8 and container 2), the moveable portion configured for piercing the sealed region (fig. 2, paras. [0032]-[0033]) and defining: a first passage (10) fluidically coupled with the gas inlet (figs. 1-3) and configured for pressurized gas introduction into the body (para. [0033]); and a second passage (outlet 7) fluidically separated from the gas inlet and configured for beverage material exit (figs. 1-3, para. [0034]).
Regarding claim 18, Muhlemann further discloses the beverage container further comprises a membrane (8) encompassing the sealed region (figs. 1-3, para. [0029]); and the moveable portion comprises a protrusion (4a) configured for form a single opening in the membrane (fig. 2, paras. [0032]-[0033]).
Claim 19 recites the protrusion defines each of the first passage and the second passage. When interpreting the second passage as the passage formed by protrusion 4a that allows beverage material to flow out of container 2 when protrusion 4a pierces membrane 8 (paras. [0033] & [0034]), the protrusion 4a at least partially defines both first passage 10 and the second passage.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann in view of USPGPub 2019/0016580 (“Kruger”).
Regarding claim 1, Muhlemann discloses a beverage container (1), comprising: a body (2) having an internal space (figs. 1-3) and an opening extending to the internal space (figs. 1-3, the opening covered by sealing film 8); a membrane (8) sealing the internal space along the opening; and an enclosure (3) connected to the body adjacent the membrane including a moveable piercing feature (4a) configured to advance at least partially through the membrane and comprising a first passage to define an inlet path to the internal space (figs. 1-3, paras. [0032] & [0033], wherein piercing feature 4a defines an inlet path 10 to blow air into container and allows contents of container to flow through outlet and into mixing chamber 5).
Muhlemann fails to explicitly teach the moveable piercing feature further comprising a second passage to define an outlet path from the internal space. However, this would have been obvious in view of Kruger.

In this case, both Muhlemann and Kruger teach a piercing element configured to pierce a container membrane to allow beverage material to flow out, wherein the piercing element includes an internal channel that injects gas into the container and the piercing element allows beverage material to flow out past an external surface of the piercing element. Kruger teaches one of skill in the art that it is known to provide channels on an exterior surface of the piercing element in order to aid in the outflow of beverage material. There would be a reasonable expectation of success of providing external channels on the piercing element 4a of Muhlemann and that doing so will allow beverage material to flow therein out of the container. Thus, it would be obvious to modify the piercing element of Muhlemann et al. to have at least one channel on an external surface thereof to aid in the outflow of beverage material.
Regarding claim 5, Muhlemann further discloses a beverage medium sealed within the internal space by the membrane (fig. 1, para. paras. [0028] & [0029]).
Regarding claim 6, Muhlemann further discloses the enclosure is configured to receive a supply of gas (para. [0033]); and the moveable piercing feature is configured to direct the supply of gas to the internal space via the inlet path (fig. 2, para. [0033]).
Regarding claim 7, Muhlemann further discloses the moveable piercing feature is configured to produce a single opening in the membrane (fig. 2); and the inlet path and outlet path are distinct flow paths that both extend through the single opening (fig. 2, paras. [0032] & [0033], wherein as illustrated in fig. 2 the piercing part creates a single opening that creates the distinct inlet and outlet paths).
Regarding claim 8, Muhlemann further discloses the body includes a rim defining the opening (figs. 1-3, wherein the rim is the bottom end of the container body 2 that membrane 8 ; and the membrane comprises a sheet of material sealed to the body along a complete rotation of the rim (figs. 1-3, para. [0029]); and wherein the membrane is configured to maintain the seal with the body in response to an advancement of the moveable piercing feature at least partially through the sheet (figs. 1-3, para. [0033], wherein after the piercing element pierces the membrane 8, the membrane maintains its seal with respect to the rim so that beverage medium only flows out of the outlet path created by the piercing element).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann et al. as applied to claim 1 above, and further in view of US Patent No. 5,817,082 (“Niedospial”).
Regarding claim 2, Muhlemann further discloses the enclosure: extends over the membrane (figs. 1-3); forms a seal with the body about a perimeter of the opening (para. [0030]). Muhlemann fails to explicitly teach the enclosure includes a flexible diaphragm configured to permit advancement of the moveable piercing feature at least partially through the membrane. However, this limitation would have been obvious in view of Niedospial.
Similarly to Muhlemann et al., Niedospial is directed to a closure for an opening of a container wherein the closure comprises a piercing element (figs. 5 & 6, col. 1 lines 5-12). Niedospial teaches that the closure can comprise component 70 fastened to the neck of the container via protrusions 84, wherein component 70 helps in fastening stopper 60 to the container, and, is configured to hold the piercing element 110 in an inactive state and stops movement of the piercing element 110 after a predetermined distance (figs. 6 & 8, col. 6 lines 8-12 & 23-30). The closure further comprises component 100, which includes the piercing element 110 extending from a top portion 102, and side portions 106 comprising an annular protuberance 120 configured to engage in an annular groove 86 of component 70. Force applied to component 100 allows the side portions 104 to flex outwardly, thereby disengaging the protuberance 120 from groove 86, which forces the component 100 downward until the bottom of component 100 abuts the annular projection 88 of component 70 (figs. 6 & 8, col. 6 line 64 – col. 7 line 10).
In this case, both Muhlemann et al. and Niedospial are directed to container closures comprising a pierceable element that is forced towards the container opening to pierce a 
Given the above modification, the flexible diaphragm is interpreted as element 12 of Muhlemann which has been modified to flex outwardly in order to move the piercing feature towards the membrane (Niedospial, figs. 6 & 8, col. 6 line 64 – col. 7 line 10).
Regarding claim 3, Muhlemann further discloses the moveable piercing feature comprises an elongated projection having a sharp end portion adapted for piercing the membrane (figs. 1-3, paras. [0032] & [0033], wherein piercing element 4a is elongated and ends in a point, i.e. sharp end, in order to pierce membrane).
Claims 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann in view of Niedospial.
Regarding claim 9, Muhlemann teaches a beverage container (1), comprising: an enclosure (3) encompassing a sealed region (para. [0030], i.e. portion of enclosure 3 sealed to container 2) configured to prevent escape of a beverage material (fig. 1, paras. [0028]-[0030]), the enclosure including: a piercing feature (4a) defining two passages (figs. 1B & 2, paras. [0032]-[0034], wherein the piercing feature 4a defines first passage 10, and, a second passage within the enclosure that extends between openings 6 & 7 and includes an opening formed at an exterior of the feature 4a when feature 4a pierces membrane 8); wherein: in the first position, the piercing feature is offset from the sealed region (fig. 1A); and in the second position, the piercing feature is advanced at least partially through the sealed region, thereby inducing flow through the sealed region through each of the two passages (fig. 2, paras. [0032]-[0034]).
Muhlemann fails to explicitly teach a flexible diaphragm connected with the piercing feature and configured to permit movement of the piercing feature between a first position and a second position. However, this limitation would have been obvious in view of Niedospial.
Similarly to Muhlemann, Niedospial is directed to a closure for an opening of a container wherein the closure comprises a piercing element (figs. 5 & 6, col. 1 lines 5-12). Niedospial teaches that the closure can comprise component 70 fastened to the neck of the container via protrusions 84, wherein component 70 helps in fastening stopper 60 to the container, and, is configured to hold the piercing element 110 in an inactive state and stops movement of the piercing element 110 after a predetermined distance (figs. 6 & 8, col. 6 lines 8-12 & 23-30). The closure further comprises component 100, which includes the piercing element 110 extending from a top portion 102, and side portions 106 comprising an annular protuberance 120 configured to engage in an annular groove 86 of component 70. Force applied to component 100 allows the side portions 104 to flex outwardly, thereby disengaging the protuberance 120 from groove 86, which forces the component 100 downward until the bottom of component 100 abuts the annular projection 88 of component 70 (figs. 6 & 8, col. 6 line 64 – col. 7 line 10).
In this case, both Muhlemann and Niedospial are directed to container closures comprising a pierceable element that is forced towards the container opening to pierce a membrane on the container opening. Muhlemann teaches that the movable element may be 
Given the above modification, the flexible diaphragm is interpreted as elements 12 & 13 of Muhlemann which is connected to the piercing feature and has been modified to flex in order to move the piercing feature towards the membrane (Niedospial, figs. 6 & 8, col. 6 line 64 – col. 7 line 10).
Regarding claim 10, Muhlemann further teaches the beverage container further comprises a body (2) configured to hold the beverage material and defining the sealed region (figs. 1-3, paras. [0028]-[0029]); and the enclosure is connected to the body (para. [0030]).	  
Claim 11 recites the enclosure further comprises an attachment portion fixed to the body; and the flexible diaphragm includes a first side connected to the attachment portion and a second side connected to the piercing feature. Muhlemann et al. teach an attachment portion, 
Claim 12 recites the attachment portion defines a gas inlet fluidically coupled with a first passage of the two passages and configured to receive pressurized gas; and a second passage of the two passages is separated from the first passage and forms an outlet for pressurized beverage material through the sealed region. As illustrated in fig. 1A of Muhlemann, the attachment portion 12 at least partially delimits the first passage 10 that is configured to receive gas (Muhlemann, paras. [0032] & [0033]). In addition, as detailed in the rejection to claim 9 above, the second passage which is the passage between openings 6 & 7 forms an outlet for the beverage material and is separated from the first passage 10 (Muhlemann, fig. 1B, paras. [0033] & [0034]).
Claim 15 recites the flexible diaphragm is a ring-shaped feature surrounding the piercing feature. As illustrated in fig. 1A of Muhlemann, the flexible diaphragm 12 & 13 has a ring shape (at least portion 12 is ring shaped) and surrounds the piercing element 4a.
Regarding claim 16, Muhlemann further teaches further comprising the beverage material (para. [0028]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann et al. as applied to claim 9 above, and further in view of Kruger.
Regarding claim 13, Muhlemann et al. further teach the piercing feature defines: an elongated lumen (element 10 of Muhlemann) that forms a second passage of the two passages (Muhlemann, fig. 1A). Muhlemann et al. fails to explicitly teach the piercing feature defines: an elongated blind recess that forms a first passage of the two passages. However, this limitation would have been obvious in view of Kruger.
Similarly to Muhlemann et al., Kruger is also directed to a piercing element configured to pierce a container membrane to allow beverage material to flow out (figs. 1-6, paras. [0043]-
In this case, both Muhlemann et al. and Kruger teach a piercing element configured to pierce a container membrane to allow beverage material to flow out, wherein the piercing element includes an internal channel that injects gas into the container and the piercing element allows beverage material to flow out past an external surface of the piercing element. Kruger teaches one of skill in the art that it is known to provide channels on an exterior surface of the piercing element in order to allow beverage material to aid in the outflow of beverage material. There would be a reasonable expectation of success of providing external channels on the piercing element 4a of Muhlemann et al. and that doing so will allow beverage material to flow therein out of the container. Thus, it would be obvious to modify the piercing element of Muhlemann et al. to have at least one channel on an external surface thereof to aid in the outflow of beverage material.
Regarding claim 14, Muhlemann et al. further teaches the piercing feature comprises a substantially sharp projection (Muhlemann, fig. 2, wherein the piercing feature 4a is substantially sharp in order to pierce membrane 8). Muhlemann fails to explicitly teach the piercing feature comprises housing the two passages. However, as detailed in the rejection to claim 13, above, it would be obvious in view of Kruger to modify the piercing element of Muhlemann et al. to have at least one channel on an external surface thereof to aid in the outflow of beverage material. Thus, the piercing element 4a of Muhlemann et al. houses the two passages (first passage being passage 10 illustrated in fig. 1A of Muhlemann, and the second passage being the passage 17 illustrated in fig. 15 of Kruger). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 17 above, and further in view of US Patent No. 5,188,628 (“Rani”).
Regarding claim 20, Muhlemann fails to explicitly teach the second passage is a lumen extending through a thickness of the moveable portion and fluidically coupled with a beverage material outlet of the beverage container that is distinct from the gas inlet. However, this would have been obvious in view of Rani.
Similarly to Muhlemann, Rani is directed to a piercing element configured to pierce a membrane of a container in order to allow container liquid to flow out (col. 1 lines 6-26). Rani teaches the piercing element to delimit two passages, an internal passage and an external passage (fig. 7). Rani teaches that it is known for the internal passage to be the outlet passage that allows the container liquid to flow therethrough (figs. 6 & 7, col. 2 line 67 – col. 3 line 22 & col. 3 lines 49-56).
	In this case, Muhlemann teaches extracting contents of a container by piercing a membrane with a piercing element, and, injecting pressurized air through a channel within the piercing element into the container such that the contents are forced out of the container via openings in the membrane created by the piercing element. Rani also teaches extracting contents of a container by piercing a membrane. However, opposite of Muhlemann, Rani teaches one of skill in the art that it is known to have an internal channel within the piercing element to function as the outlet channel for liquid within the container. It would be obvious in view of Rani to modify Muhlemann such that instead of pressurized air being injected into the container via the channel 10 within the piercing element and the container contents leaving via openings made in the membrane external to the piercing element, pressurized air is injected into the container via opening made in the membrane external to the piercing element, and, contents of the container are ejected via the channel 10 within the piercing element. It would be predictable that closing the outlet 7 of Muhlemann (Muhlemann, para. [0034]), and connecting the inlet 6 to a pressurized gas source, will allow pressurized gas injected into the inlet 6 to be forced into the container 2 of Muhlemann via openings around the piercing element 4a, thereby forcing contents within the container to exit via the channel 10 within the piercing element 4a.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann et al. as applied to claim 3 above, and further in view of Rani.
Regarding claim 4, as detailed in the rejection to claim 1 above, Muhlemann et al. teach the elongated projection defines: a first passage arranged along an exterior of the elongated projection and forming the [outlet] path (the passage added the Muhlemann in view of Kruger); and a second passage (10) arranged through the elongated projection, separated from the first passage, and forming the [inlet] path (figs. 1-3, para. [0033]). Thus, Muhlemann fails to explicitly teach the first passage forming the inlet path, and, the second passage forming the outlet path. However, this would have been obvious in view of Rani.
Similarly to Muhlemann, Rani is directed to a piercing element configured to pierce a membrane of a container in order to allow container liquid to flow out (col. 1 lines 6-26). Rani teaches the piercing element to delimit two passages, an internal passage and an external passage (fig. 7). Rani teaches that it is known for the internal passage to be the outlet passage that allows the container liquid to flow therethrough (figs. 6 & 7, col. 2 line 67 – col. 3 line 22 & col. 3 lines 49-56).
	In this case, Muhlemann et al. teaches extracting contents of a container by piercing a membrane with a piercing element, and, injecting pressurized air through a channel within the piercing element into the container such that the contents are forced out of the container via openings in the membrane created by the piercing element. Rani also teaches extracting contents of a container by piercing a membrane. However, opposite of Muhlemann, Rani teaches one of skill in the art that it is known to have an internal channel within the piercing element to function as the outlet channel for liquid within the container. It would be obvious in view of Rani to modify Muhlemann such that instead of pressurized air being injected into the container via the channel 10 within the piercing element and the container contents leaving via openings made in the membrane external to the piercing element, pressurized air is injected into the container via opening made in the membrane external to the piercing element, and, contents of the container are ejected via the channel 10 within the piercing element. It would be predictable that closing the outlet 7 of Muhlemann (Muhlemann, para. [0034]), and connecting the inlet 6 to a pressurized gas source, will allow pressurized gas injected into the inlet 6 to be forced into the container 2 of Muhlemann via openings around the piercing element 4a, thereby forcing contents within the container to exit via the channel 10 within the piercing element 4a.

Response to Arguments
Applicant's arguments filed December 11, 2020 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-13, Applicant argues that Muhlemann fails to teach the two passages as further defined in amended claim 1. The examiner agrees and has withdrawn the 102 rejection with respect to claim 1.
On page 13 of the remarks, Applicant argues that Muhlemann fails to teach the two passages of claim 17. The examiner disagrees. The enclosure of Muhlemann teaches at least two separate passages, a first passage 10 for gas to be injected into the container, and, a second passage between openings 6 & 7. The movable portion 4a of Muhlemann at least partially defines both passages as illustrated in figs. 1A & 1B.
On pages 14-15 Applicant argues, with respect to claim 9, that Muhlemann fails to teach the moveable piercing feature including first and second passages.
While referring to claim 9, the Applicant uses claim language recited in claim 1. Claim 9 does not require the moveable piercing feature to include two passages. Claim 9 merely requires the moveable piercing feature to at least partially define two passages. Muhlemann teaches the piercing feature 4a to at least partially define first passage 10, and, a second passage within the enclosure that extends between openings 6 & 7 and includes an opening formed at an exterior of the feature 4a when feature 4a pierces membrane 8.
On pages 16-17 of the remarks, Applicant argues the examiner has provided no motivation to modify Muhlemann in view of Kruger, and, there is no motivation to do so because Kruger does not teach mitigating cross-contamination as Applicant’s teach because the spike of Kruger is part of the beverage machine, not the cartridge. Thus, one of skill in the art would have no motivation to look at the spike of Kruger as a relevant modification of Muhlemann’s piercing means.
The examiner first notes that motivation was provided to modify Muhlemann in view of Kruger. Pages 10-11 of the office Action mailed on September 18, 2020 state that it is obvious in order to aid in the outflow of beverage material. 

Therefore, Kruger is relevant to Muhlemann. Both Kruger and Muhlemann teach a piercing element. The examiner believes that reading Kruger to only be relevant to piercing elements that are part of the beverage machine is too narrow a reading. The teachings of Kruger regarding channels in the outer surface of the piercing element to aid in fluid flow is relevant to all piercing elements that are configured to pierce through a container in order for fluid to enter or exit past an external surface of the piercing element. Since Muhlemann  teaches the beverage material to exit the internal space through an opening around the external surface of the piercing element, one of skill in the art will appreciate that providing the channels taught by Kruger will help in the outflow of material.
Applicant also argues that it would not be obvious to modify Muhlemann in view of Rani because the spike of Rani is external to the container, thus, there is more cross-contamination than in Applicant’s invention.
This argument is not persuasive for largely the same reasons as above. Namely, the advantages of a rejection do not need to be the same as Applicant’s advantages (However,  Muhlemann et al. do provide the advantage of reducing contamination). In addition, reading Rani to only be relevant to piercing elements that are external to the cartridge is too narrow a reading. The teachings of Rani regarding a piercing element defining multiple passages is relevant to all piercing elements that are configured to define multiple passages. 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”